Citation Nr: 1212518	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  08-18 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1963 to December 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his sleep apnea, diagnosed in December 2007, is a result of his service-connected type II diabetes mellitus that was diagnosed in November 2003, or that it may otherwise have been caused by or related to his active military service.  

Review of the record reveals that with the exception of Sea and Air Travel Embarkation Slips dating from October 1964 to August 1971, a History of Combat dating from May 1966 to June 1972 and a History of Awards issued from October 1965 through November 1974, the Veteran's service personnel and treatment records have otherwise been found to be missing and therefore unavailable.  While the Veteran has admittedly stated that he was not diagnosed with sleep apnea until after his November 2003 diagnosis of diabetes mellitus, more than 20 years following his discharge from service, he asserts that because the government did not adequately safeguard his military records, VA is unable to prove that there were no complaints or findings of sleep apnea during service.  As such, he asserts that the benefit of the doubt should be resolved in his favor.  

The Board acknowledges that in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Regarding a potential location of the Veteran's service records, in statements received from the Veteran in May and October 2004, he indicated that he was personally given his service records upon discharge in 1983.  Thereafter, he reportedly did, or believes that he did, turn such records in at the U.S. Air Force Hospital at March Air Force Base located in California in early 1984.  He stated that he was unsure where his records may have been transferred following the deactivation of that Base.  He stated that the National Personnel Records Center indicated that all of his military records were at the VA.  He requested VA's assistance in contacting the Marine Medical Records Site for Retirees located in Washington, DC.  

To date, development actions undertaken in attempt to locate and obtain the Veteran's service records include a request for such records from the Personnel Information Exchange System.  A January 2004 response indicated that the Veteran's service records were mailed to the RO.  However, RO correspondence dated in January 2004 indicated that the Veteran's service treatment records were not included in the records received at the RO.  In April 2004, a memorandum for the record dated in October 1994 was received from the Department of the Navy which indicated that a search for the missing portions of the Veteran's service records, including medical and dental treatment records, was conducted by the Commandant of the Marine Corps.  It was noted that the Veteran's official military personnel file (OMPF) was inactive for a period of 6 months or more and it was considered complete for all intent and purposes and it was retired.  If the documentation became available, appropriate action would be taken to include it in the Veteran's OMPF.  In May 2004 the Veteran was notified that his service treatment records were missing and a formal finding was issued as to the unavailability of the Veteran's service records.  In September 2006, the Veteran submitted correspondence that he received from the Department of the Navy, Secretary of the Navy Council of Review Boards Combat-Related Special Compensation Branch that indicated that effective January 1, 2004, the Veteran's combat-related special compensation was 30 percent.  

It is unclear whether the development action undertaken pertaining to locating and obtaining the Veteran's service records included an attempt to contact the March AFB to inquire whether the Veteran's service records may be located at that Base, and if not, to determine which military facility assumed control of any service records located at the March Air Force Base Hospital in 1984.  In this regard, research of March AFB indicates that the base was selected for realignment in 1993.  Various units stationed there at that time were transferred to Norton AFB located in California in August 1993, to McConnell AFB located in Kansas in January 1994, and at least 1 unit remained at March AFB.  In April 1997, March AFB's 2 reserve units were deactivated and their personnel and equipment joined under a single unit in April 1994.  On April 1, 1996, March AFB officially became March Air Reserve Base.  On remand, the March Air Reserve Base should be contacted and requested to provide information as to whether the Veteran's service records may be located at that base, and if not, whether any information may be provided regarding which military facility assumed control of any service records located at the March Air Force Base Hospital in 1984.

In addition, as previously stated, the Veteran has submitted post-service VA treatment records that reveal diagnoses of diabetes mellitus in November 2003 and sleep apnea in December 2007.  The Veteran has also submitted an excerpt from a medical dictionary that suggests that diabetes mellitus, among many other health conditions, may be a cause of sleep apnea.  

The Veteran is service-connected for diabetes mellitus due to his exposure to Agent Orange during service.  The Veteran has not been afforded a VA examination for the claimed disorder on appeal.  However, there is some information or evidence indicating that the Veteran's sleep apnea may be associated with or aggravated by his service-connected diabetes mellitus, or that sleep apnea may otherwise be related to his active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  Accordingly, the Board finds that a VA examination is necessary to determine whether the Veteran's sleep apnea may be related to any incident of the Veteran military service, or whether it is proximately due to or a result of his service-connected diabetes mellitus, to include whether there is any aggravation of a non-service-connected disability by a service-connected disability, and if so the approximate baseline level of severity of the Veteran's sleep apnea before the onset of aggravation.  38 U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, the Board notes that post-service VA treatment records associated with the claims folder include VA treatment records from the Dorn VA Hospital and the Greenville, South Carolina Outpatient Clinic dating from October to December 2003 and from February 2007 to May 2008.  As such, on remand, post-service VA treatment records dating from January 2004 to January 2007, and since May 2008, should be obtained from the Dorn VA Hospital and the Greenville, South Carolina Outpatient Clinic and associated with the claims folder.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran complete and return NA Form 13055 and/or NA Form 13075 if indicated or if considered to be of assistance in obtaining service treatment or personnel records.  If these forms would not be helpful that should be explained in the claims folder.

2.  Contact the March Air Reserve Base and request the Veteran's service treatment and personnel records.  If a negative response is received, request information pertaining to which military facility assumed control of any service treatment and personnel records located at the March Air Force Base Hospital in 1984.  Any additional development action indicated should be completed.  

3.  Request that the Veteran provide the names, addresses and approximate dates of treatment of all medical care providers, if any, VA and non-VA, who have treated him for any disabilities since his December 1983 separation from service. 

In addition, obtain VA treatment records, if any, from the Dorn Veterans Hospital, to include any treatment received at the Greenville Outpatient clinic, dating from January 2004 to January 2007 and since May 2008. 

After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder. 

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

4.  After the above development has been completed to the extent possible, schedule the Veteran for an appropriate VA examination with an appropriate VA examiner to determine the nature and etiology of the Veteran's diagnosed sleep apnea.  The entire claims file must be made available to and reviewed by the examiner. All appropriate tests or studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  If there are more likely causes of the Veteran's sleep apnea based on the review of the record, those causes should be set out.  If no disorder is found, that should also be set forth.  

Following review of the claims file and examination of the Veteran, with respect to the Veteran's sleep apnea, diagnosed in December 2007, the examiner should opine whether such disorder is at least as likely as not (i.e., there is a 50 percent or greater probability) related to any incident of the Veteran's military service, to include his exposure to Agent Orange therein.  

Further, the examiner should opine whether it is at least as likely as not (i.e. there is a 50 percent or greater probability) that the Veteran's diagnosed sleep apnea (a) is proximately due to or the result of, or (b) is aggravated (permanently made worse) by the Veteran's service-connected diabetes mellitus diagnosed in November 2003.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should specifically address the Veteran's lay statements pertaining to the onset of his sleep apnea.  The examiner should also acknowledge and address the excerpt from the medical dictionary submitted by the Veteran that suggests that diabetes mellitus may be a cause of sleep apnea.  A complete rationale for all opinions expressed should be provided.  If any opinion cannot be expressed without resort to speculation, discuss why such is the case. 

The term "aggravation" for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

6.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


